Citation Nr: 1754892	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected bilateral seventh cranial nerve neuralgia of the mandible.

2.  Entitlement to a rating in excess of 10 percent for service-connected limitation of motion of the jaw with temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran requested a hearing before the Board.  However, in a September 2017 statement he stated he was unable to appear before the Board due to his health and advanced age.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d),(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues must be remanded for additional development.  In a July 2017 statement, the Veteran stated "I wish to continue my formal appeal and my condition has gotten worse."  He stated he fell and was hospitalized overnight at the Doctors Hospital in Richmond on June 22, 2017, "secondary to my condition."  Additionally, he stated that he feel in August 2017 and was treated on numerous occasions through Patient First.  As the Veteran has asserted that he was hospitalized secondary to a condition on appeal and received other treatment, an attempt must be made to obtain these records.  

In addition, the Veteran has claimed his conditions have worsened, and his last VA examinations of the conditions were in May and August 2015, more than two years ago.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records of his June 22, 2017 hospitalization at Doctors Hospital in Richmond and records from Patient First, beginning in August 2017.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, an attempt should be made to obtain VA treatment records from June 2017 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service-connected (1) bilateral seventh cranial nerve neuralgia of the mandible; and (2) limitation of motion of the jaw.  The electronic claims file must be made available to the examiner for review in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire(s) (DBQs) should be filled out for this purpose, if possible.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

